NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                    Submitted April 16, 2008*
                                     Decided April 29, 2008


                                               Before

                               FRANK H. EASTERBROOK, Chief Judge

                               DIANE P. WOOD , Circuit Judge

                               ANN C LAIRE WILLIAMS, Circuit Judge


No. 07-2544
                                                                  Appeal from the United
ROBERT O. IDAHOSA,                                                States District Court for the
     Plaintiff-Appellant,                                         Central District of Illinois.
               v.
                                                                  No. 05-cv-1159
BRIAN K. DESPINES and VILLAGE OF C REVE C OEUR ,                  Joe Billy McDade, Judge.
      Defendants-Appellees.


                                                Order

   Robert Idahosa was ticketed for speeding but did not respond to the summons. As a
result of that default he was fined. But he did file this action in federal court under 42
U.S.C. §1983, charging the officer who issued the ticket, and the village that employed
him, with constitutional torts. The district court entered summary judgment for the de-
fendants.

   Officer Despines stopped Greg Gibbs for speeding. Idahosa, who had been follow-
ing Gibbs’s car, stopped voluntarily and told Despines that the pair had been traveling


   * Afterexamining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 07-2544                                                                          Page 2

in tandem. Despines concluded that Idahosa, too, must have been speeding. Both Gibbs
and Despines ended up with tickets. Idahosa accuses Despines of race discrimination; he
believes that Despines was biased against him because of his race (Idahosa is black).
This is a non-starter. Gibbs, who is white, was the one pulled over; both drivers re-
ceived tickets, so it is hard to see discrimination. What’s more, §1983 cannot be used to
wage a collateral attack on a state court’s judgment. Whether the ticket reflected dis-
crimination is an issue that could have been raised as a defense. Idahosa is not in cus-
tody as a result of the fine (and this is not an action under 28 U.S.C. §2254). Judgments
rendered by state courts must be challenged through the state system; the losing liti-
gant cannot move to federal court. That’s the point of the Rooker-Feldman doctrine,
which we applied to similar events in Sides v. Champaign, 496 F.3d 820 (7th Cir. 2007).
And even if Idahosa were in custody, and this were a collateral attack, he still could not
succeed on the equal-protection theory, which was never presented to the state court
and has been procedurally defaulted. See O’Sullivan v. Boerckel, 526 U.S. 838 (1999).

    Idahosa is entitled to challenge any search and seizure that preceded the state-court
proceedings. See Wallace v. Kato, 127 S. Ct. 1091 (2007). The district judge erred in sup-
posing that Heck v. Humphrey, 512 U.S. 477 (1994), prevents Idahosa from bringing suit.
Heck applies only to situations that entail ongoing custody, see Muhammad v. Close, 540
U.S. 749 (2004); Simpson v. Nickel, 450 F.3d 303 (7th Cir. 2006), and as Wallace holds does
not affect search-and-seizure claims even by persons who have been convicted. But this
error is irrelevant, because Idahosa was never searched or seized. Officer Despines
stopped Gibbs, not Idahosa. The ticket was neither a search nor a seizure; a ticket is just
the complaint that initiates litigation. A ticket might have led to a seizure, as in Atwater
v. Lago Vista, 532 U.S. 318 (2001), but Despines did not take Idahosa to the stationhouse
for booking. So there is no problem under the fourth amendment—and there was in
any event probable cause for the ticket. Cf. Whren v. United States, 517 U.S. 806 (1996).

                                                                                 AFFIRMED